 

Exhibit 10.11

 

INTERCOMPANY REVOLVING CREDIT AGREEMENT

 

THIS INTERCOMPANY REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of April 24, 2020, by and between FAT Brands Inc., a Delaware
corporation (“Lender”), and Fog Cutter Capital Group Inc., a Maryland
corporation (“Borrower” and, together with Lender, the “Parties” and each, a
“Party”).

 

RECITALS

 

WHEREAS, Lender has previously extended credit to Borrower pursuant to that
certain Intercompany Promissory Note, dated October 20, 2017, with an initial
principal balance of $11,906,000 (the “Original Note”), and Lender and certain
of its direct or indirect subsidiaries (the “Subsidiaries”) have made additional
intercompany advances to Borrower following the date of the Original Note
through December 29, 2019 in the aggregate amount of $10,523,000 (the “Prior
Revolving Loans”);

 

WHEREAS, Borrower has requested that the Prior Revolving Loans be converted into
initial balances of borrowings under this Agreement payable to Lender or the
Subsidiaries, as applicable, and that the Lender commit to make additional
extensions of credit as provided herein, all on the terms and subject to the
conditions described herein; and

 

WHEREAS, Lender is willing to convert the Prior Revolving Loans to borrowings
under this Agreement, and to extend additional credit to Borrower under the
terms and conditions herein set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below, and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the Parties hereby agree
as follows:

 

1.1 Intercompany Debt.

 

(a) Starting Balance. As of December 29, 2019, the Original Note, the Prior
Revolving Loans, other adjustments, and the aggregate balance of accrued and
unpaid interest thereon (which amounts are reflected on Schedule I as of such
date) shall be converted into an initial balance of borrowings under this
Agreement in the aggregate amount of $21,067,000, and additional borrowings that
were made during the first fiscal quarter of 2020 (which amounts will be
reflected on Schedule I) shall be added to the initial balance of borrowings
under this Agreement (collectively, the “Starting Balance”). The amounts
included in the Starting Balance that are owed directly to Lender on the date
hereof shall continue to be due and payable to Lender, and the amounts included
in the Starting Balance that are owed to each Subsidiary on the date hereof
shall remain due and payable to such Subsidiary, as applicable.

 

-1-

 

 

(b) Reborrowing. Following the date hereof, Borrower may at any time and from
time to time (i) repay to Lender or the applicable Subsidiary, and (ii) borrow
and reborrow solely from Lender, and Lender shall be obligated to lend to
Borrower, subject in all cases to the terms and conditions of this Agreement and
other agreements and instruments that may apply to Lender and/or any of the
Subsidiaries from time to time, up to a maximum amount of borrowings outstanding
hereunder at any time of $35,000,000. Any such additional borrowings or
reborrowings shall be subject to the approval by the Lender’s board of
directors, in advance on a quarterly basis and may be subject to other
conditions set forth by the Lender.

 

(c) Interest. Borrower shall be charged interest on a daily basis for the
outstanding balance of borrowings and accrued and unpaid interest under this
Agreement. The interest rate to be paid by Borrower shall be at a rate equal to
ten percent (10.0%) per annum, compounded annually, and shall continue to accrue
until paid. Interest shall be computed on the basis of a year of 365 days for
the actual number of days elapsed.

 

(d) Schedules. Borrowings and accrued and unpaid interest hereunder shall be
evidenced by one or more loan accounts or records maintained by Lender in the
ordinary course of business. Lender shall also attach and update on at least a
quarterly basis Schedule I to this Agreement, detailing the balances and
payments made hereunder during each fiscal quarter of Lender.

 

1.2 Repayment. Borrower may repay at any time any and all outstanding borrowings
hereunder without penalty. On the Maturity Date (defined below), Borrower shall
be obligated to repay in full the entire amount of outstanding borrowings
hereunder plus accrued and unpaid interest thereon. Repayment of borrowings
hereunder and interest thereon may be made in cash, set off against other
obligations owed by Lender to Borrower (including under the Tax Sharing
Agreement, dated October 20, 2017, between the Parties), or such other form as
may be agreed by the Parties.

 

1.3 Term of Agreement. The term of this Agreement shall commence on the date
hereof and shall continue until the five-year anniversary of the date hereof,
unless terminated earlier as provided below or extended by the mutual agreement
of the Parties (the “Maturity Date”).

 

1.4 Termination. Either Party shall have the right to terminate this Agreement
upon the occurrence of any of the following events:

 

(a) A material breach of this Agreement by either Party that is not cured within
thirty (30) days after receipt of written notice of such breach from the other
Party;

 

(b) Lender shall have the right to terminate this Agreement if Borrower or its
affiliates own shares representing less than 80% of the voting power of the
outstanding Common Stock of Lender; or

 

(c) In no way limiting the foregoing, the Parties may terminate this Agreement
by mutual consent memorialized in a writing reasonably satisfactory to both
Lender and Borrower.

 

1.5 Miscellaneous. The terms set forth in Schedule A attached hereto are
incorporated by reference herein and shall apply to this Agreement as if fully
set forth herein.

 

(This space is intentionally left blank)

 

-2-

 

 

IN WITNESS WHEREOF, Borrower and Lender have each caused this Agreement to be
executed on the date and year first above written.

 

  FOG CUTTER CAPITAL GROUP INC. (“Borrower”)         By: /s/ Ron Roe   Name: Ron
Roe                 Title: CFO

 

  FAT BRANDS INC. (“Lender”)         By: /s/ Andrew A. Wiederhorn   Name: Andrew
A. Wiederhorn   Title: CEO

 

-3-

 

 

SCHEDULE A (Additional Terms)

 

The term “Agreement” shall refer to the agreement to which this Schedule A is
attached. To the extent that there is any conflict between any provision of this
Schedule and any provision set forth in the body of this Agreement, the
provision set forth in the body of this Agreement shall control.

 

  A. Governing Law. The internal laws of the State of California (without
reference to its principles of conflicts of law) govern the construction,
interpretation and other matters arising out of, relating to, or in connection
with this Agreement, unless expressly provided otherwise in this Agreement.    
    B. Notices. Each Party giving any notice (a “Notice”) required or permitted
under this Agreement will give the Notice in writing and use one of the
following methods of delivery to the Party to be notified, at the address set
forth below or another address of which the sending Party has been notified in
accordance with this Schedule: (a) by telephone; or (b) in writing (which
includes means of electronic transmission (i.e., “e-mail”) or facsimile
transmission). Any Notice shall be effective: (1) in the case of hand-delivery,
when delivered; (2) if given by mail, four days after such Notice is deposited
with the United States Postal Service, with first-class postage prepaid, return
receipt requested; (3) in the case of a telephonic Notice, when a Party is
contacted by telephone, if delivery of such telephonic Notice is confirmed no
later than the next day on which the Party receiving the notice is open for
business by hand delivery, a facsimile or electronic transmission, or overnight
courier delivery of a confirmatory notice (received at or before noon on such
next business day); (4) in the case of a facsimile transmission, when sent to
the applicable Party’s facsimile machine’s telephone number if the Party sending
such Notice receives confirmation of the delivery thereof from its own facsimile
machine; (5) in the case of electronic transmission, when actually received; and
(6) if given by any other means (including by overnight courier), when actually
received. Until further notice, as provided above, addresses for Notices shall
be:

 

If to Borrower: Fog Cutter Capital Group Inc.   9720 Wilshire Boulevard, Suite
500   Beverly Hills, CA 90212   Attn: Chief Financial Officer

 

If to Lender: FAT Brands Inc.   9720 Wilshire Boulevard, Suite 500   Beverly
Hills, CA 90212   Attn: Chief Financial Officer

 

-4-

 

 

  C. Binding Effect and Assignment. This Agreement binds and benefits the
Parties and their respective successors and assigns. No Party may assign any of
its rights or delegate any of its obligations under this Agreement without the
written consent of Lender and Borrower, which consent may be withheld in such
Party’s sole and absolute discretion, and any assignment or attempted assignment
in violation of the foregoing will be null and void. Notwithstanding the
preceding sentence, Lender may assign this Agreement in connection with (a) a
merger transaction in which Lender is not the surviving entity or (b) the sale
of all or substantially all of its assets.         D. Severability. If any
provision of this Agreement is determined to be invalid, illegal or
unenforceable, the remaining provisions of this Agreement shall remain in full
force.         E. Counterparts. The Parties may execute this Agreement in
multiple counterparts, each of which constitutes an original as against the
Party that signed it, and all of which together constitute one agreement. The
signatures of the Parties need not appear on the same counterpart. The delivery
of signed counterparts by facsimile or e-mail transmission that includes a copy
of the sending Party’s signature is as effective as signing and delivering the
counterpart in person.         F. Certain Expenses. Each Party will be
responsible its own respective costs, fees and expenses relating to this
Agreement and the transactions hereunder.         G. Amendment. The Parties may
amend this Agreement only by a written agreement signed by each of the Parties
that identifies itself as an amendment to this Agreement.         H. Waiver. No
course of dealing and no delay or failure of any Party in exercising any right,
power, remedy or privilege under this Agreement shall affect any other or future
exercise thereof or operate as a waiver thereof, nor shall any single or partial
exercise thereof or any abandonment or discontinuance of steps to enforce such a
right, power, remedy or privilege preclude any further exercise thereof or of
any other right, power, remedy or privilege. The rights and remedies of the
Parties under this Agreement are cumulative and not exclusive of any rights or
remedies which they would otherwise have. Any waiver, permission, consent or
approval of any kind or character on the part of any Party of any breach or
default under this Agreement or any such waiver of any provision or condition of
this Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing.         I. Authority. Each Party
represents to the other that (a) it has the corporate or other requisite power
and authority to execute, deliver and perform this Agreement, (b) the execution,
delivery and performance of this Agreement have been duly authorized by all
necessary corporate or other action, (c) it has duly and validly executed and
delivered this Agreement, and (d) this Agreement is a legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and general equity principles.

 

-5-

 

 

J. Construction of Agreement.

 

(a) Any reference in this Agreement to the singular includes the plural where
appropriate.

 

(b) Any captions, titles and headings, and any table of contents, included in
this Agreement are for convenience only, and do not affect this Agreement’s
construction or interpretation.

 

(c) Language used in this Agreement is and shall be deemed language mutually
chosen by the Parties hereto to express their mutual intent and no rule of
strict construction shall be applied against any Party.

 

(d) This Agreement is for the sole benefit of the Parties hereto and the
Lender’s Subsidiaries, and does not, and is not intended to, confer any rights
or remedies in favor of any other Person, including any creditor or stockholder
of any Party.

 

(e) The words “including,” “includes,” or “include” are to be read as listing
non-exclusive examples of the matters referred to, whether or not words such as
“without limitation” or “but not limited to” are used in each instance.

 

(f) Where this Agreement states that a Party “will” or “shall” perform in some
manner or otherwise act or omit to act, it means that the Party is legally
obligated to do so in accordance with this Agreement.

 

(g) Unless otherwise expressly specified, all references in this Agreement to
“dollars” or “$” means United States Dollars.

 

  K. Damages. IN NO EVENT WILL ANY PARTY BE LIABLE TO ANY OTHER PARTY FOR ANY
SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL, CONSEQUENTIAL OR PUNITIVE DAMAGES
INCLUDING BUT NOT LIMITED TO LOST PROFITS OR BUSINESS INTERRUPTION DAMAGES,
HOWEVER CAUSED BASED UPON ANY THEORY OF LIABILITY.

 

-6-

 

 

SCHEDULE I

 

Quarterly LOAN balances AND PAYMENTs

 

Fiscal Quarter  Loans (net of repayment and offsets) Made During Fiscal
Quarter   Interest Accrued During Fiscal Quarter   Outstanding Balance at End of
Fiscal Quarter  Q4 2019  $   $   $21,067,000.00  Q1 2020  $   $         $  Q2
2020  $           $   $  Q3 2020  $   $   $  Q4 2020  $   $   $  Q1 2021  $  
$   $  Q2 2021  $   $   $  Q3 2021  $   $   $  Q4 2021  $   $   $  Q1 2022  $  
$   $  Q2 2022  $   $   $  Q3 2022  $   $   $  Q4 2022  $   $   $  Q1 2023  $  
$   $  Q2 2023  $   $   $  Q3 2023  $   $   $  Q4 2023  $   $   $ 

 

-7-

